             Case 18-10512-KBO          Doc 2507      Filed 04/19/21     Page 1 of 2
                                                                          Natasha M. Songonuga
                                                                          Director

                                                                          Gibbons P.C.
                                                                          300 Delaware Avenue
                                                                          Suite 1015
                                                                          Wilmington, DE 19801-1671
                                                                          Direct: 302-518-6324 Fax: 302-397-2139
                                                                          nsongonuga@gibbonslaw.com




                                          April 19, 2021


The Honorable Karen B. Owens
United States Bankruptcy Court for the District of Delaware
824 North Market Street
6th Floor, Courtroom 3
Wilmington, Delaware 19801

       Re:     In re: Zohar III, Corp, et. al., Case No. 18-10512 (KBO) (collectively,
               “Debtors”) – Sale of Global Automotive Systems, LLC

Dear Judge Owens:

         We are counsel to DUS Operating, Inc. (“DUS”). We write to follow up on our April 15,
2021 letter regarding the sale of Global Automotive Systems, LLC (“GAS”). We have reviewed
counsel’s amended proposed form of order approving the Asset Purchase Agreement. At the
hearing on April 16, 2021 (the “April 16 Hearing”) the Court made clear, among other things, that
the sale being approved by the Court was not intended to affect the rights of parties not before the
Court, including DUS. As discussed at the April 16 Hearing and as agreed to by the moving parties
and set forth in paragraph 8 of the revised proposed form of order, any claims that third-party
creditor DUS may in fact have against Global Automotive Systems, LLC are not being prejudiced
in any way by the asset sale or the Court’s approval of the asset sale; and any language in the order
approving the sale or in the Asset Purchase Agreement about such assets being transferred to
Advanced Vehicle Assemblies LLC (“AVA”) “free and clear” of any claims, encumbrances, etc.
is not intended to prejudice in any way claims by DUS against AVA – in the event such claims
ever become necessary – to enforce and/or collect on DUS’ claims against Global Automotive
Systems, LLC. With this understanding, we agree to the proposed order and withdraw any
objection to the asset sale.



                                                      Respectfully submitted,

                                                      /s/ Natasha M. Songonuga

                                                      Natasha M. Songonuga
                                                      Director




                                                                                  2890638.2 116760-104595
             Case 18-10512-KBO        Doc 2507     Filed 04/19/21     Page 2 of 2




April 19, 2021
Page 2


cc: James L. Patton, Jr, (counsel to the Debtors via email)
    Joseph Barry (counsel to the Debtors via email)
    Neil B. Glassman (counsel to Portfolio Company C via email)
    jmoldovan@morrisoncohen.com ((counsel to Portfolio Company C via email)
    Norman L. Pernick (counsel to Lynn Tilton and the Patriarch Stakeholders via email)
    Monica K. Loseman (counsel to Lynn Tilton and the Patriarch Stakeholders via email)
    Brian Pfeiffer (counsel to Joseph Farnan the Debtors’ Independent Director via email)




                                                                            2890638.2 116760-104595
